Sears, Justice.
The appellant, Lynn Chaney Rowland, was convicted in Lowndes County Superior Court of malice murder, possession of a firearm during the commission of a crime, burglary, and possession of a firearm by a convicted felon.1 We affirm.
1. When considered in the light most favorable to the verdict, we find that the evidence was sufficient to permit a rational trier of fact to reject Rowland’s claim that she was justified in shooting the victim and instead to find she was guilty of the crimes charged, including murder, beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We find no merit to Rowland’s second and third enumerations of error, in which she contends that the trial court erred in its charge by implying that the jury was required to convict Rowland either of murder or felony murder and by refusing to give her requested charge on impeachment.

Judgment affirmed.


All the Justices concur.

*879Decided January 17, 1995 —
Reconsideration denied February 9, 1995.
Samuel F. Greneker, for appellant.
H. Lamar Cole, District Attorney, Bradford M. Shealy, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Michael D. Groves, Assistant Attorney General, for appellee.

 The crimes were committed on March 1,1993. Rowland was indicted on May 10,1993, tried on April 4-6, 1994, and sentenced on May 4, 1994. Rowland was sentenced to life imprisonment for murder; five years for possession of a firearm during the commission of a crime, to be served consecutively to the sentence of life imprisonment; and twenty years for burglary, and five years for possession of a firearm by a convicted felon, with the sentences to be served concurrently with the sentence of life imprisonment. On June 1, 1994, the trial court extended Rowland’s time to file her notice of appeal for 30 days from the date of the order. Rowland filed a motion to file an out-of-time appeal on July 6, 1994, which was granted on July 8, 1994. Rowland filed her notice of appeal on July 21, 1994. The appeal was docketed in this Court on July 26, 1994, and submitted on September 26, 1994.